DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 102 rejection(s) of claim(s) under Kita et al. and Arnold et al. have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beaton et al.
	Applicant argues the previous 103 rejections under combinations including Dupal (as teaching a second internal cavity for a retaining arrangement) by stating that since Dupal is not within a cutting head the combination is improper.  However, the examiner disagrees because the second internal cavity is used for a downhole retaining arrangement, and as viewed by one of ordinary skill in the art, would be obviously applicable to other downhole applications as requiring a retaining arrangement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beaton et al. (US 2016/0084010).  Beaton et al. disclose a cutting head adapted to removably couple to a bit body of a drill bit assembly, the cutting head (118B, fig 4D) including a leading cutting tip (118A) for cutting into earth and a trailing receiving portion (as receiving 18D) for receiving a second end of the bit body (18D) in an internal cavity defined by the trailing receiving portion to allow the cutting head to be removably coupled to the second end of the bit body, wherein the cutting head defines a second internal cavity adapted to receive a pin member of a retaining arrangement therein (paragraph 35, “A release provision, such as a hole or other opening (not shown)…”); the trailing receiving portion further comprises an inner groove (222C) provided along an inner wall thereof and configured to receive a portion of a split ring (222A) or detent; wherein the leading cutting tip (118A) comprises a tip portion and the tip portion comprises a polycrystalline diamond compact material (paragraph 35, with materials as in paragraph 30); wherein the leading cutting tip is substantially frustoconical (fig 4D); wherein the tip portion comprises a PDC insert forming an apex portion of the substantially frusto-conical leading cutting tip (fig 4D); wherein the cutting head further comprises a stop member portion to limit axial movement of the trailing receiving portion of the cutting head along the bit body (lower portion of 118B as engaging shoulder of 18D, fig 4D); wherein the stop member surrounds an opening of the internal cavity of to limit axial movement of the trailing receiving portion of the cutting head along the bit body (fig 4D); wherein the trailing receiving portion further comprises a detent groove (222B) positioned along an inner wall thereof that defines the internal cavity for .                                                                                                                                                                                 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US 4,083,415) in view of Arnold (US 2,085,941).    Kita et al. disclose a cutting head adapted to removably couple to a bit body of a drill bit assembly, the cutting head including a leading cutting tip (24) for cutting into earth and a trailing receiving portion (26) for receiving a second end of the bit body (20) in an internal cavity defined by the trailing receiving portion (fig 3) to allow the cutting head to be removably coupled to the second end of the bit body; the trailing receiving portion further comprises an inner groove (50) provided along an inner wall thereof configured to receive a portion of a split ring or detent (34); a stop member (22) portion to limit axial movement of the trailing receiving portion of the cutting head along the bit body (as in fig 3); wherein the stop member surrounds an opening of the internal cavity to limit axial movement of the trailing receiving portion of the cutting head along the bit body (fig 3).  Kita does not disclose that the cutting head defines a second internal cavity adapted to receive a pin member of a retaining arrangement therein.  
.  

Claims 13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. in view of Dupal et al. (US 9,127,517).  Kita et al. disclose a method of replacing a cutting head of a drill bit assembly, the method comprising: removably coupling a bit body (12) to a cutting head (18) by locating an end of the bit body within an internal cavity of a trailing receiving portion of the cutting head (fig 3), wherein the cutting head is removably coupled to the bit body by a retaining arrangement (34/46, col. 3, lines 16-25); wherein the step of removably coupling the bit body to the cutting head further comprises: effecting relative axial movement between the cutting head and the bit body such that the trailing receiving portion of the cutting head receives the end of the bit body and the axial movement results in a detent assembly removably coupling the bit body to the cutting head (fig 3 as engaged detent 34 as within 46).  Kita et al. do .                                                                                                                                                                                                                                                                                                                        

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. in view of Dupal et al. as applied to claim 13 above, and further in view of Beaton et al.  Kita et al. and Dupal et al. disclose all the limitations of these claims as applied to claim 13 above, except for a detent groove on the inner wall of the trailing receiving portion of the cutting head.  Beaton discloses a method of retaining a cutting head including engaging a detent groove (222B) positioned along an inner wall of a trailing receiving portion of an internal cavity of a cutting head for receiving a bit body with a detent provided at or adjacent the end of the bit body along an outer wall of the bit body (222A), wherein axial movement of the receiving portion of the cutting head towards a first end of the bit body results in engagement and retention of the detent within the detent groove.  It would have been further obvious to one of ordinary skill in the art .

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
1/24/2022